                                                                             United States District Court
         Sealed                                                                Southern District of Texas
Public and unofficial staff access                                                ENTERED
     to this instrument are
   prohibited by court orderUNITED STATES                                         July 17, 2020
                                      DISTRICT COURT
                                                                               David J. Bradley, Clerk
                          SOUTHERN DISTRICT OF TEXAS
                              HOUSTON DIVISION

     UNITED STATES OF AMERICA,  §
                                §
     v.                         § CRIMINAL NO.                        4:20-CR-305
                                §
     JOSE LUIS DE JONGH-ATENCIO § UNDER SEAL



                                           ORDER

          It is ORDERED that the Notice of Related Cases concerning the above-

    named defendant, this order, and the United States’ motion to seal shall be sealed

    until further motion by the government, at which time said instruments

    automatically shall be unsealed, as to the defendant.

          It is FURTHER ORDERED that the District Clerk shall provide copies of the

    sealed Notice of Related Cases, this motion, and the Court’s order to personnel of

    the United States Attorney’s Office.

          SIGNED at Houston, Texas, on the __________
                                             16th     day of ___________,
                                                               July       2020.


                                                 ____________________________
                                                 United States Magistrate Judge
